           Case 9:19-bk-06179-FMD          Doc 29     Filed 01/30/20     Page 1 of 2




                                     ORDERED.
  Dated: January 30, 2020




                   IN THE UNITED STATES BANKRUPTCY COURT
                MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION
 In Re:

 DIANE LYNN ROBERTS                                   Case No. 9:19-bk-06179-FMD

                  Debtor.
                                              /

                ORDER GRANTING MOTION TO SELL PROPERTY
             FREE AND CLEAR OF PURPORTED LIENS AND INTERESTS

       THIS CAUSE came before the Court for hearing on January 23, 2020 upon the Trustee’s
Motion to Sell Property of the Estate Free and Clear of Purported Liens and Interests (Doc. No.
21) to Theodore Januszewski and Gena Olstad, or their permitted assigns or designees. The Court
reviewed the record and considered the positions of the Trustee and all parties in interest in
attendance at the hearing, and for the reasons stated orally in court on the record during the
hearing, it is

       ORDERED that the Trustee’s Motion to Sell Property of the Estate Free and Clear of
Purported Liens and Interests is granted, it appearing that this sale is and shall be conditioned
upon all lienholders on the property either being paid in full or consenting to the proposed sale.

        IT IS FURTHER ORDERED that the Trustee is hereby authorized to sell the
bankruptcy estate’s interest in the following property free and clear of liens, encumbrances and
interests on the terms contained in the Trustee’s motion: Cedar Hammock Unit 6, Blk H Lot 7 NKA
Villas IV at Cedar Hammock (HO) Lot H-7 (3749 Buttonwood Way, Unit 7, Naples, Florida 34112).

       IT IS FURTHER ORDERED that the following are authorized to be paid at closing,
with net proceeds being paid to the bankruptcy estate:
            Case 9:19-bk-06179-FMD            Doc 29      Filed 01/30/20    Page 2 of 2




       a.        Regions Bank (1st Mortgage) – Approximately $307,100.00.

       b.        Regions Bank (2nd Mortgage Line of Credit) – Approximately $6,000.00

       c.        Commission – Debra Monterosso/National Default Realty, BK Global and any
                 cooperating agent/broker, if any - $21,930.00.

       d.        Other reasonable and customary closing costs to the Trustee, as Seller, which may
                 include the following:

                i.   Settlement/Closing Charges (Approximately)                           $   1,295.00
               ii.   Title & Lien Search & Examination (Approximately)                    $     670.00
             iii.    Document Preparation                                                 $     495.00
              iv.    Title Insurance Policy                                               $   1,580.00
               v.    HOA Assessments & Transfer Fee                                       $     625.00
              vi.    Recording Fees & Estoppel Reimbursements                             $     865.00
             vii.    Reasonable and customary closing costs not to exceed                 $     500.00
            viii.    Documentary Stamp Tax (State and/or County)                          $   2,600.00
              ix.    2019 Taxes and/or Prorated taxes                                     $   4,975.00
               x.    Trustee Liability Insurance                                          $     650.00


       IT IS FURTHER ORDERED that the Court waives the 14-day stays set forth in Rules
6004(h) and 6006(d) of the Federal Rules of Bankruptcy Procedure and this Order granting this
motion be immediately enforceable and that the closing under the purchase agreement may occur
immediately.


Trustee Robert E. Tardif Jr. is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this
order.
